Citation Nr: 1537111	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 20 percent for right knee displacement with effusion, associated with right knee degenerative joint disease (DJD) with lateral meniscal tear ("right knee displacement").

3.  Entitlement to an increased rating in excess of 10 percent for lumbosacral strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 2005.  He received the Purple Heart, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which continued disability ratings of 50 percent for PTSD, 20 percent for the right knee displacement, and 10 percent for the lumbosacral strain.  

In a March 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in April 2014, he withdrew his hearing request.

In the March 2014 VA Form 9, the Veteran alleged he is unable to work due to his PTSD as he gets mad at people too easily.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.

The issues of an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  For the entire period of appeal, the right knee displacement is manifested by pain and joint effusion.  There is no evidence of ankylosis, semilunar cartilage removal, flexion limited to 60 degrees or less, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

2.  For the period of appeal from December 20, 2012, the right knee displacement is manifested by slight patellar subluxation or lateral instability.

3.  For the entire period of appeal, the lumbosacral strain is manifested by flexion to 90 degrees, a combined range of motion of at least 200 degrees, and a normal gait and spinal contour.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 20 percent for the right knee displacement are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2014).

2.  For the period of appeal from December 20, 2012, the criteria for a separate assignment of a disability evaluation of 10 percent for right knee subluxation or lateral instability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2014).

3.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for the lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237(2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2011, prior to the adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Veteran asserts in a March 2014 VA Form 9 that he was not provided with a notice letter, and that he did not submit a signed notice response letter; however, the claims file contains a copy of the notice letter sent to the Veteran and a signed notice response letter dated June 25, 2011, in which the Veteran checked the box stating that he had enclosed all the remaining information or evidence to support his claim, or had no other information or evidence to support his claim.  Moreover, the Veteran's claims for increased ratings were subsequently readjudicated in a January 2014 Statement of the Case (SOC) and March 2014 Supplemental Statement of the Case (SSOC).  As such, the duty to notify has been met and there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in June 2011, December 2012, and January 2013 to obtain medical evidence regarding the severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Right Knee Displacement Claim

Disability Ratings

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Increased Rating for Right Knee Displacement

The Veteran's right knee displacement is rated under Diagnostic Code 5258 for dislocated semilunar cartilage.  The Board notes that the Veteran is also rated separately for his right knee degenerative joint disease (DJD) with lateral meniscal tear under Diagnostic Codes 5003-5260.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5003, represent the diagnostic code used to rate degenerative arthritis.  The second four digits after the hyphen, 5260, represent the diagnostic code for limitation of flexion of the leg.  The separate rating was granted in an August 2007 rating decision and the Veteran did not appeal.  In his current claim, the Veteran specifically indicated the right knee displacement has increased in severity.  See March 2011 claim.  The Veteran contends that he wears a knee brace and uses a cane for his knee pain.  He also states that he has had injections in his knee that did not work but helped a little, and that his doctor wants to do a right knee replacement as soon as possible.  See the March 2014 VA Form 9.  

The Board has carefully reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the service-connected right knee displacement under Diagnostic Code 5258.  Twenty percent is the maximum rating under Diagnostic Code 5258.  As noted above, the Veteran is in receipt of a separate 10 percent rating for his degenerative arthritis under Diagnostic Code 5003-5260.  Although the Veteran specifically claimed an increase for the right knee displacement, as he is at the maximum rating for that Diagnostic Code and as a way to provide an increased rating for the knee would be assigning a higher rating for the degenerative arthritis or a separate rating for other symptoms, the Board has considered the entire knee in this decision.  In this case, the weight of the competent and credible evidence shows that for the period of the appeal, there is no evidence of ankylosis of the right knee, flexion is to at least 70 degrees, extension is not limited, and there is no impairment of the tibia and fibula.

The Board finds that the right knee displacement does not more nearly approximate favorable ankylosis of the knee, flexion limited to 15 degrees, extension limited to 20 degrees, or malunion of the tibia and fibula.  The Veteran was afforded a VA examination of his right knee in July 2011.  He reported symptoms of pain, instability, weakness, swelling, fatigability, and lack of endurance.  The examiner indicated that the Veteran's gait was normal and he had a full range of motion from zero degrees to 140 degrees, including after 5 repetitions of range of motion movements.  In addition, the Veteran's knee ligaments were all normal.  There was objective evidence of pain, tenderness, effusion, fatigue, and lack of endurance, but no of weakness, incoordination, edema, instability, redness, heat, abnormal movement, or guarding of movement.  The examiner noted that the Veteran's condition continued to be symptomatic and had subjectively progressed.

VA treatment records indicate that in July 2011, the Veteran had an orthopedic consultation.  The Veteran reported that he felt pain in his knee when mowing the lawn, walking over rough terrain, going up and down stairs, getting up from a sitting position, squatting, and riding in a car too long.  Upon physical examination, there was a valgus deformity of the right knee, subpatellar crepitus, and pain with inhibition.  There was no instability in the knee.  X-rays showed tricompartment degenerative changes with bone on bone lateral joint space narrowing, which was assessed as being severe DJD.  Also in July 2011 the Veteran's right knee was aspirated and treated with a steroid injection.

In April 2012, the Veteran had an orthopedic consultation and a lateral unloader brace was ordered for his right knee.  In December 2012, the Veteran reported having knee pain mainly when he walked up the stairs.  He stated that he was having steroid injections that helped but did not completely alleviate the pain.  He further stated that he felt stiffness in the morning, and weather changes caused his pain to increase.  He noted that he had fluid drained from his knee the previous December or January, and that he noticed a clicking sound when he walked.  An unloader knee brace was ordered again, as the Veteran had not received any brace.  

The Veteran was afforded a second VA examination of his knee in December 2012.  He reported that his symptoms had increased and had started affecting his work.  He also stated that walking a lot or standing for a long time caused flare-ups of pain, and that kneeling and bending caused pain.  Range of motion measurements indicated that right knee flexion was to 70 degrees with objective evidence of painful motion beginning at 70 degrees, and extension was to zero degrees without objective evidence of painful motion.  After repetitive-use testing with 3 repetitions, flexion was still to 70 degrees and extension was to zero degrees.  Other symptoms included pain on movement and to palpation, swelling, and deformity.  Lachman's test (anterior instability) and medial-lateral instability test were normal.  There was evidence or history of a slight recurrent patellar subluxation/dislocation of the right knee.  The examiner indicated that the right knee had a valgus deformity and there was effusion in the right knee.  X-rays indicated that there was severe degenerative arthritis and small knee effusion, but no evidence of patellar subluxation.

A MRI report from a private provider, Dr. J.K., indicates that the Veteran's right knee has severe arthritic changes with a large osteophyte formation with loss of articular cartilage and large joint effusion.  The report also states that the Veteran has complex tears/near-complete avulsion on the anterior-posterior horn of the lateral meniscus, and a diminutive medial meniscus without definite tear.

In July 2013, the Veteran reported to VA that he was having increased pain in his right knee, with intense pain and difficulty with bending.  He stated that "it feels like something is in there" and state that he thought he may need fluid drained.  In October 2013, the Veteran was issued a cane and a new right knee unloader brace.  He also requested and was given another steroid injection into his knee.  Upon physical examination of the knee, his range of motion was from zero to 125 degrees and there was no erythema, warmth, or effusion.  

The competent and credible evidence establishes that for the entire period of appeal, the Veteran's flexion was limited to no more than 70 degrees and extension was not limited.  Thus, the Veteran clearly does not have ankylosis to warrant a higher rating under Diagnostic Code 5256, nor does his have flexion limited to such a degree that a rating in excess of the 10 percent currently assigned under 5260 is warranted.  In addition, there was no evidence of malunion of the tibia and fibula and accordingly a rating under Diagnostic Code 5262 (malunion of the tibia and fibula) is not warranted.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Board notes that the Veteran reported having knee pain and increased pain with prolonged standing and walking.  The Board finds that the Veteran's current 20 percent disability rating for the right knee displacement takes into consideration and incorporates any additional functional loss due to pain.  See DeLuca; supra.  Significantly, VA examiners considered the effect of repetitive motion and noted no changes in the range of motion after such repetitive testing.  The current symptoms of pain and effusion are encompassed in the current 20 percent rating under Diagnostic Code 5258.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes.  A separate evaluation under Diagnostic Code 5261 is not warranted as the Veteran's knee has never had extension limited to 10 degrees.  Rather, as outlined above, range of motion testing reflected extension to 0.  There is also no evidence of removal of semilunar cartilage or genu recurvatum to warrant separate disability ratings under Diagnostic Codes 5259 (removal of semilunar cartilage) or Diagnostic Code 5263 (genu recurvatum).

The Board finds, however, that for the period of appeal from December 20, 2012, a separate rating of 10 percent under Diagnostic Code 5257 is warranted for the right knee.  Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  Here, the December 2012 VA examiner indicated that the there was no lateral instability in the Veteran's right knee, but also indicated that there was evidence or history of recurrent patellar subluxation/dislocation that was slight.  The symptom of patellar subluxation is not contemplated by Diagnostic Code 5258, as that code only contemplates limitation of motion in the form of joint "locking" and effusion.  Accordingly as the Board finds a separate rating does not violate the rule against pyramiding, a separate 10 percent rating is warranted.  See 38 C.F.R. § 4.14.  A 20 percent rating would not be warranted unless the subluxation or lateral instability was moderate.

The Board also considered whether a higher rating could be warranted under Diagnostic Code 5055 (knee replacement).  Here Diagnostic Code 5055 does not apply because the Veteran has not had a knee replacement.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014) (finding that the regulation applies only to complete knee replacements, not partial knee replacements).  An increased evaluation rated by analogy under Diagnostic Code 5055 is also not warranted.  Under Diagnostic Code 5055, 30 percent is the minimum rating after a knee replacement surgery.  A 60 percent rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  In other words, the intermediate degrees are based upon ankylosis, limitation of motion, or impairment of the tibia/fibula.  Thus, rating by analogy would have the absurd result of leading one right back to the Diagnostic Codes the Veteran is already being considered.  Furthermore, rating by analogy could lead to the potentially absurd result of one having significant flexion and extension but being rated equally or even greater than a person who has actual ankylosis of the knee.  Compare Diagnostic Codes 5055 and 5256.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  As stated above, the Veteran's left knee DJD showed no evidence of ankylosis (Diagnostic Code 5256), limitation of extension (Diagnostic Code 5261), or impairment of tibia and fibula (Diagnostic Code 5262).  As such, rating under Diagnostic Code 5055 by analogy is not warranted.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected right knee displacement for the entire period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  However, a separate 10 percent rating for the right knee under Diagnostic Code 5257 is warranted for the period of appeal from December 20, 2012.

IV.  Lumbosacral Strain Claim

Disability Ratings

Diagnostic Code 5237, for lumbosacral or cervical strain, is rated under the following general rating formula for diseases and injuries of the spine.   

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Finally, Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under Diagnostic Code 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.   

Increased Rating for Lumbosacral Strain

The Veteran contends that his back hurts all the time and that he is taking medication but it is not helping.  See the March 2014 VA Form 9.  

The Board finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected lumbosacral strain under Diagnostic Code 5237.  For a 20 percent rating, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In this case, the weight of the competent and credible evidence shows that for the entire period of the appeal, flexion is to at least 90 degrees, the combined range of motion is at least 200 degrees, and the Veteran does not have an abnormal gait or spinal contour.

The Veteran underwent a VA spine examination in June 2011.  He reported that he had daily, constant low back pain that traveled to his hips, and daily severe stiffness for 2-3 hours.  He also reported that he had steroid injections twice.  The examiner noted that the Veteran's gait and posture was normal.  Range of motion measurements indicated that the Veteran had forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, with no changes in range of motion measurements after 5 range of motion movements.  The Veteran had symptoms of pain, but no fatigue, weakness, lack of endurance, incoordination, or muscle spasms.  In addition, the Veteran's lower extremities muscle strength and sensory function were normal, and there was no ankylosis, instability, or signs of intervertebral disc syndrome (IVDS).  Lumbar x-rays showed moderate generalized osteopenia.  There were changes of spondylosis within the lumbar spine at L5-S1 consistent of severe disc space narrowing, eburnation, and marginal osteophytes.  

In July 2011, the Veteran was seen at VA for a follow up examination after having a steroid injection into his lower back.  The Veteran reported that the injection helped to some extent.

In December 2012, the Veteran underwent a second VA spine examination.  He reported having increased difficulty bending and lifting, and stated that he had a flare-up in May 2012 that resulted in him taking 4 days off of work and another flare-up in July 2012 that resulted in him taking 2 days off of work.  Range of motion measurements indicated that the Veteran had forward flexion to 90 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 25 degrees.  After repetitive-use testing with 3 repetitions, ranges of motion were forward flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 20 degrees.  Symptoms included less movement than normal and pain on movement.  The examiner noted that the Veteran did not have localized tenderness or pain to palpation, or guarding or muscle spasms.  The sensory examination was normal and the Veteran's knee and ankle deep tendon reflexes were also normal.  The examiner indicated that the Veteran did not have radicular pain or other signs or symptoms of radiculopathy.  The examiner also indicated that the Veteran had incapacitating episodes in the past 12 months due to IVDS, of a total duration of less than 1 week.  Lumbar x-rays revealed that there was a slight gentle curvature of the spine toward the right with degenerative disease at L5-S1.

A review of the evidence of record discloses that the Veteran does not meet the criteria for a higher evaluation for the manifestations of his lumbar spine disability.  Specifically, there is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Rather, evidence showed that the Veteran had forward flexion to 90 degrees, a combine range of motion of at least 200 degrees, no muscle spasms or guarding, and a normal gait and spinal contour.

The Board has considered whether a disability rating higher than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Both the June 2011 and December 2012 VA examination reports indicate that pain was considered when range of motion was tested, and the only evidence of additional limitation of motion after three repetitions was 5 degrees less right lateral rotation.  The Veteran also had 5 degrees more of extension and 5 degrees more of left lateral rotation after repetitive use testing.  Moreover, neither VA examiner found that the Veteran had fatigue, weakness, lack of endurance, or incoordination.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, the current 10 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's back disability for the time period of the appeal.  Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as any degenerative arthritis been rated on the basis of limitation of motion of the thoracolumbar spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

A higher rating is also not warranted under Diagnostic Code 5243.  The December 2012 VA examiner noted that the Veteran missed 6 days of work in 2012 due to back flare-ups and indicated that the total duration of the incapacitating episodes were less than 1 week; however, a total duration of at least 1 week is required for a 10 percent rating.  Moreover, the medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain for the entire appeal period, and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

V.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, and effusion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.



ORDER

For the entire period of appeal, a rating in excess of 20 percent for the right knee displacement is denied.

For the period of appeal from December 20, 2012, a separate rating of 10 percent for right knee recurrent subluxation or lateral instability under Diagnostic Code 5257 is granted.

For the entire period of appeal, a rating in excess of 10 percent for the lumbosacral strain is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

The Veteran seeks an increased rating for PTSD.  He was most recently examined by VA for this disability in December 2012.  There is evidence that his PTSD has increased in severity since that time, including a March 2014 VA Form 9, in which the Veteran stated that he was going to quit his job that month because he could not work with people and got angry very easily.  He also stated that he did not have a relationship with his wife and that they slept in separate rooms.  Due to the Veteran's statements regarding his symptomatology, the Board finds a new VA examination is necessary.

In addition, the most recent VA treatment records associated with the claims file are from November 2013.  The RO should obtain the VA treatment records for treatment of PTSD dated from December 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Additionally, the evidence of record raises a claim of entitlement to TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action. 
38 C.F.R. § 4.16.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.  Furthermore, the Veteran's claim for TDIU is inextricably intertwined with the increased rating claim being remanded because a decision on the increased rating claim may have an impact on the disposition of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the TDIU claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that includes an explanation as to the information or evidence needed to substantiate a claim for TDIU.

2. Concurrent with the above, request that the Veteran clarify his employment history, indicating the reason(s) why employment ended, in regard to his most recent employment as an apartment manager. If the Veteran identifies any specific pertinent employment records, assist him in obtaining that evidence.

3.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from December 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

4.  After any records are received, schedule the Veteran for an examination to determine the current level of severity of the service-connected PTSD.  The claims file should be reviewed by the examiner, and the examination report should note that review.  

All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the evidence suggesting that the Veteran's overall mental health symptoms have worsened.  

The examiner should also specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


